Birdzell, J.
(concurring specially). The evidence in this case seems to establish beyond question that the property acquired by the junior mortgagee in the foreclosure proceedings was worth considerably more than the amount standing against the land, including his mortgage. Under the circumstances disclosed by the record, it would be grossly inequitable to allow the junior mortgagee, who has acquired the property pledged for an amount only equivalent to the prior liens and foreclosure eosts, to hold the property thus obtained, and at the same time enforce the security. 2 Pom. Eq. Tur. 3d ed. § 794. When a redemptioner acquires property by sheriff’s deed, under the circumstances disclosed in this case, it is only equitable that his security should be discharged completely, if the value of the property warrants such finding, and pro iwnio if the surplus value over prior liens is insufficient.